Citation Nr: 1432207	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) (the Agency of Original Jurisdiction (AOJ)) that denied service connection for bilateral hearing loss.  A June 2012 rating decision granted service connection for left ear hearing loss, rated 0 percent effective July 27, 2007.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing the Veteran submitted a waiver of AOJ consideration of evidence submitted at that time.  He requested, and was granted, a 60-day abeyance period for the submission of additional evidence.  Additional evidence consisting of a lay statement in support of his claim and a December 2013 VA audiology consult was received.

[An interim (September 2013) unappealed rating decision increased the rating for posttraumatic stress disorder to 70 percent, continued a 0 percent rating for left ear hearing loss, denied service connection for a thyroid problem and lupus, and denied reopening claims seeking service connection for type2 diabetes mellitus, prostate cancer, lumps on the body and a skin rash.]  


FINDING OF FACT

A right ear hearing loss disability was not manifested in service; right ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss disability is related to an event, injury, or disease in service.






CONCLUSION OF LAW

Service connection for right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological evaluations in June 2008, December 2010 and August 2013.  The June 2008 and December 2010 examination reports contain medical opinions.  These opinions (by the same VA examiner) reflect familiarity with the record, and include an adequate explanation of rationale with citation to the factual record and consideration of a prior opinion in the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The medical evidence is adequate for proper adjudication of the claim.  The Veteran has not identified any pertinent evidence that remains outstanding.  At the Travel Board hearing, the Veteran was advised of the evidentiary requirements for substantiating his claim (and which was not met).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If a Veteran engaged in combat with the enemy, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation. For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims his hearing loss disability is due to noise trauma he sustained in service.  He states that he was a gunner's mate in the Navy and had three tours to Vietnam.  His DD 214 reflects that his military occupational specialty (MOS) in service was gunner's mate guns (GMG), and a DD 215 reflects he was awarded a Combat Action Ribbon.  He reports he fired 5-inch (and smaller) guns (without hearing protection). 

The Veteran's STRs are silent for complaints, treatment, or diagnosis of right ear hearing loss.  On August 1963 service entrance examination puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

0
LEFT
0
-5
0

20

On April 1967 service separation examination, puretone audiometry was not reported; whispered voice testing revealed 15/15 hearing acuity in the right ear.  

On June 2008 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
70
65
LEFT
25
35
40
85
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  The diagnosis for the right ear was normal sensitivity from 250-500 Hertz, a mild SNHL from 1000-2000 Hertz, and a moderately-severe SNHL from 3000-4000 Hertz.  The examiner noted that exposure to loud noise in service was conceded.  She opined that it was less than 50 percent likely that hearing loss can be attributed to military duty.  She explained that the Veteran's whispered voice test was normal at discharge from service; that he did not seek audiological services until 40 years after discharge; and that  following service, he continued to work around loud noise.

The Veteran submitted results of November 1974 to April 2003 hearing tests from his former employer (he was employed by the same company for more than 37 years. from July 1967 to June 2004); he indicated that the employer did not have test results from 1967 to 1973.  November 1974 audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
20
15
60
65

The next private audiometry reported, in 1982 showed a high frequency hearing loss in the right ear.

On December 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
70
65
LEFT
25
35
40
85
100

Speech audiometry revealed speech recognition ability 96 percent in the right ear and 84 percent in the left.  The diagnosis for the right ear was SNHL.  The examiner opined that the right ear hearing loss was less likely as not (less than 50/50 probability) caused by or a result of loud noise exposure in the service.  The examiner explained that the Veteran did not have a frequency-specific hearing test at the time of discharge from service, but a hearing test (by his former employer) in 1974 (7 years after his discharge from the service, and after 7 years of occupational noise) showed normal hearing in the right ear.  

On August 2013 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
70
65
LEFT
25
35
40
85
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The diagnosis, in pertinent part, was right ear SNHL.

At the April 2014 hearing, the Veteran testified regarding the extent of his exposure to noise trauma in service.

It is not in dispute that the Veteran now has a right ear hearing loss disability, as such is shown by official audiometry.  Further, based on his MOS as a gunner's mate and his award of a combat action ribbon it may reasonably be conceded that he was exposed to combat noise trauma in service.  By virtue of his service in combat, he is entitled to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).  Under § 1154(b), his accounts of noise trauma are sufficient to establish that the noise trauma occurred.  What remains necessary to substantiate his claim is competent evidence of a nexus between the right ear hearing loss and the combat noise trauma in service. 

While the Veteran is competent to observe a lessening of hearing acuity in service, he is not competent to establish by his own opinion that a hearing loss disability was manifested in service, as governing regulations provide that such disability must be established by audiometry (and audiometry in service did not show a hearing loss disability).  See 38 C.F.R. §§ 3.385, 4.85.  Furthermore, there is no evidence that SNHL was manifested to a compensable degree in the first postservice year.  A right ear hearing loss disability was first documented by private (employment related) audiometry some 15 years after service.  Such lengthy interval between service and the initial postservice manifestation of the right ear hearing loss is of itself a factor against finding of service connection.  Consequently, service connection for a right ear hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the right ear hearing loss may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and postservice continuity this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence that specifically addresses this question consists of the opinions offered on June 2008 and December 2010 VA audiological examinations (both against the Veteran's claim).  On both examinations the (same) examiner found that right ear hearing loss was less likely than not incurred in or caused by service.  The examiner expressed familiarity with the factual data (noting that a frequency-specific hearing test was not conducted at the time of service separation, but a 1974 hearing test by an employer 7 years after discharge showed normal hearing in the right ear)(weighing against onset in service)..  She also identified other, postservice, etiological factors for the right ear hearing loss, noting that he worked as a pipefitter and welder for 40 years (beginning 3 months after discharge from service) (although he claims that hearing protection was worn on the job), and that he was exposed to postservice recreational noise from firearm shooting (again, allegedly using hearing protection).  The VA audiologist's opinions are probative evidence in this matter; because there is no competent evidence to the contrary, they are persuasive. 

The Board has considered the Veteran's own lay statements regarding the etiology of his right hearing loss.  While he is competent to observe he has decreased hearing acuity, he is not competent to, by his own opinion, relate the loss of hearing acuity to remote (in service) exposure to noise trauma.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and postservice continuity a hearing loss disability first documented many years after service/exposure noise trauma therein may be related to such trauma rather than to intervening etiological factors).  

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current right ear hearing loss disability and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


